[Cite as State ex rel. Compton v. Sutula, 2011-Ohio-6302.]




          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA



                            JOURNAL ENTRY AND OPINION
                                     No. 97246



                          STATE OF OHIO, EX REL.
                             JOHN COMPTON
                                                             RELATOR

                                                      vs.

                          JUDGE JOHN D. SUTULA
                                                             RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                          Writ of Mandamus
                                          Motion No. 448147
                             Order No. 450026


    RELEASE DATE:           December 7, 2011
FOR RELATOR

John Compton, pro se
Inmate No. A-523-531
Grafton Correctional Institution
1800 S. Avon-Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor
BY: James E. Moss
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113


FRANK D. CELEBREZZE, JR., P.J.:

     {¶ 1} On September 2, 2011, the relator, John Compton, commenced

this mandamus action against the respondent, Judge John Sutula, to compel

the judge to rule on motions for jail time credit that Compton had filed on

February 24, 2011, and March 25, 2011, in the underlying case, State of Ohio

v. John Compton, Cuyahoga County Common Pleas Court Case No.

CR-451212. On June 8, 2011, Compton filed an addendum to these motions.

He asserts in his complaint that he is seeking a total of 524 days of jail time

credit. On September 29, 2011, the respondent judge moved for summary
judgment on the grounds of mootness. Compton filed his brief in opposition

on October 25, 2011, and the respondent filed a notice of judicial action on

November 4, 2011.       For the following reasons, this court grants the

respondent’s motion for summary judgment and denies the application for a

writ of mandamus.

      {¶ 2} The requisites for mandamus are well established: (1) the relator

must have a clear legal right to the requested relief, (2) the respondent must

have a clear legal duty to perform the requested relief, and (3) there must be

no adequate remedy at law. Additionally, although mandamus may be used

to compel a court to exercise judgment or to discharge a function, it may not

control judicial discretion, even if that discretion is grossly abused. State ex

rel. Ney v. Niehaus (1987), 33 Ohio St.3d 118, 515 N.E.2d 914. Mandamus is

not a substitute for appeal. State ex rel. Keenan v. Calabrese (1994), 69 Ohio

St.3d 176, 631 N.E.2d 119; State ex rel. Daggett v. Gessaman (1973), 34 Ohio

St.2d 55, 295 N.E.2d 659; and State ex rel. Pressley v. Indus. Comm. of Ohio

(1967), 11 Ohio St.2d 141, 228 N.E.2d 631, paragraph three of the syllabus.

Furthermore, if the relator had an adequate remedy, regardless of whether it

was used, relief in mandamus is precluded. State ex rel. Tran v. McGrath, 78

Ohio St.3d 45, 1997-Ohio-245, 676 N.E.2d 108, and State ex rel. Boardwalk

Shopping Ctr., Inc. v. Court of Appeals for Cuyahoga Cty. (1990), 56 Ohio

St.3d 33, 564 N.E.2d 86.
      {¶ 3} The respondent judge resolved the subject motions through a

series of orders. First, on June 23, 2011, he granted the motion in part by

granting 36 days of jail time credit for time spent in the Oklahoma county

jail. The judge specifically held in abeyance Compton’s request of 204 days of

credit spent in St. Bernard Parish, Louisiana, while the judge made several

attempts to verify Compton’s claim.      On September 29, 2011, the judge

granted the motion for jail time credit in part and denied it part. He granted

Compton all the time he sought, as stated in the mandamus complaint, for

time spent in the Cuyahoga county jail, the time spent in the Oklahoma

county jail, and time spent in transport from Oklahoma to Cuyahoga county.

However, he again held in abeyance the request for time in Louisiana because

he could not verify whether Compton was held there. On November 4, 2011,

the judge denied the motion for jail time credit for the time allegedly spent in

Louisiana. The judge stated that he had contacted the St. Bernard’s sheriff’s

office for the third time, and that office could not verify that Compton had

been incarcerated there because the records may have been destroyed by

Hurricane Katrina. Thus, because the judge could not verify the time, he

denied that part of the motion.

      {¶ 4} With the November 4, 2011 ruling, the judge fulfilled his duty to

rule upon the subject motions, and this matter became moot.          The judge

exercised his discretion, and this court may not use mandamus to control that
discretion by ordering the judge to credit any given amount of time. To the

extent that Compton disagrees with the judge’s rulings, he has or had an

adequate remedy at law.

      {¶ 5} Accordingly, respondent’s motion for summary judgment is

granted and relator’s application for a writ of mandamus is denied. Costs

assessed against relator.   The clerk is directed to serve upon the parties

notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).

      Writ denied.


FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

KENNETH A. ROCCO, J., and
EILEEN A. GALLAGHER, J., CONCUR